DETAILED ACTION
1.	This office action is in response to communication filed 09/10/2018. Claims 1-7 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohrer et al. Pub. No. 2014/0163911.
Regarding claim 1, Fig. 2B of Rohrer et al.  discloses an arithmetic circuit (11) comprising: an auto-zero amplification circuit (18; paragraph 0104 discloses “amplifier 18 is realized in the form of an auto-zero amplifier) that compensates an offset (paragraph 0082) of an entered differential signal (VS; see Fig. 11 for discloses differential signal of VS); and a comparator circuit (17, 18 , paragraph 0041) that converts an output signal (output of 18) from the auto-zero amplification circuit (18; paragraph 0104 discloses “amplifier 18 is realized in the form of an auto-zero amplifier)  to a digital signal (V); wherein the auto-zero amplification circuit (18)  and the comparator circuit (17, 18) provided in a same package (package of 11).  



(s) 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang U.S. patent No. 6,509,746.
Regarding claim 1, Fig. 4 and Fig. 5 of Wang  discloses an arithmetic circuit comprising: an auto-zero amplification circuit (104, 108; Col. 5 lines 59-60) that compensates an offset (Col. 6 lines 57-62) of an entered differential signal (Vp, Vn); and a comparator circuit (1000) that converts an output signal (X) from the auto-zero amplification circuit (104, 108)  to a digital signal (V); wherein the auto-zero amplification circuit (104, 108)  and the comparator circuit (1000 ) provided in a same package (package of fig. 4).  
Regarding claim 2. The arithmetic circuit according to Claim 1, Fig. 4 and Fig. 5 further comprising: a clock supply circuit that supplies an operation clock (Col. 3 lines 58-60), which is a periodic pulse signal (every clock signal is a periodic pulse signal); and a logical operation circuit (72) that operates according to the clock supply circuit (Col. 3 lines 58-60); wherein the auto-zero amplification circuit  (104, 108) includes a first operational amplifier (104) that amplifies the differential signal (VP, VN) and produces the output signal(signal at H) and a second operational amplifier (108) that adjusts an offset voltage (voltage offset at output H of 104)  of the first operational amplifier (104); the auto-zero amplification circuit (104, 108) includes two states (state of 104 and state of 108) including are a first state (state of 104) in which an offset voltage  (offset voltage at L) of the second operational amplifier (108) is adjusted (adjusting at summing node X) and a second state (state of 108) in which the offset voltage (Voltage offset at H) of the first operational amplifier (104) is adjusted (adjusting at summing node at X) by using an output from the second operational amplifier (output of 108) having the offset voltage  (offset voltage at L ) that has been adjusted (adjusted by summing node X) in 23the first state (state of 104); and the operation clock ((YØ1, YØ2, SG ) supplied by the clock supply circuit (Col. 3 lines 58-60) is used to select a switching timing signal  (to Switch Controls) for use in switching (switching 106 
Regarding claim 4. The arithmetic circuit according to Claim 2, wherein a bypass capacitor (Capacitor bypass by switching) is located in a vicinity of the logical operation circuit (72).  
Regarding claim 5. The arithmetic circuit according to Claim 2, wherein a negative-pole power supply line (VMid of 112, and 116) of the logical operation circuit (logical operation of switches 112, 116 from 72) and a negative-pole power supply line of the comparator circuit (68, 70) are grounded(Vmid; Col. 4 line 5 discloses “Vmid, which may be electrical ground) through a single terminal (ground  is a single terminal to each Vmid lines).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 2 above, and further in view of Cohen et al. Pub. No. 2015/0249464.
	Wang as applied to claim 2 above, does not disclose wherein a positive-pole pattern and a negative-pole pattern of power supply lines of a power supply that drives the logical operation circuit include twisted pair patterns of a semiconductor material in the package.
Fig. 3 of Cohen et al. discloses in a positive-pole pattern (+) and a negative-pole pattern (-) of power supply lines  (output lines 210) of a power supply (210) that drives the logical operation circuit 
Wang and Cohen are common of semiconductor device; therefore it would have been obvious before the effective filing date of claimed invention to incorporate Cohen et al. into Wang for the purpose of provide power supply to via twisted pair for operation for operation of semiconductor device as suggested by Fig. 4 and paragraph 0050 of Cohen.  

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al. applied to claim 1 above, and further in view of Izaka et al. Pub. No. 2009/0224712.
Fig. 2B Rohrer et al. applied to claim 1 above discloses a hall device (14) that outputs the differential signal (VS; see Fig. 11 for discloses differential signal of VS)); but does not discloses a switching circuit that outputs a three-phase alternating- current signal according to an output from the comparator circuit; wherein 24the control circuit drives a motor by using an output from the switching circuit.  
	Fig. 3 of Izaka et al. discloses a hall device (10, 8) that outputs the differential signal (differential signal for 20); a switching circuit (inverter 7; see Fig. 2 for discloses switching of inverter 7 in Fig. 3) that outputs a three-phase alternating- current signal (11) according to an output from a comparator circuit (23); wherein 24the control circuit (6) drives a motor (1) by using an output from the switching circuit (7).  
Rohrer et al. and Izaka et al.  are common of arithmetic unit; therefore it would have been obvious before the effective filing date of claimed invention to incorporate Cohen et al. into Wang for the purpose of eliminating continuous radiation of high-frequency noise waves in particular.  Also, it is possible to reduce the man hour for the installation work and to prevent operational mistakes during the work; also, it is able to cope with a wide range of nominal voltage of power sources used in many 

6	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al. combined with Izaka as applied to claim 6 above, and further in view of Watanabe et al. U.S. Pub. No. 2003/0142086.
Rohrer et al. combined with Izaka as applied to claim 6 above, disclose a the control circuit according to Claim 6 (Rohrer et al. combined with Izaka as applied to claim 6 above) but do not discloss a display orientation detecting system comprising: a control circuit ; an illuminator that emits a laser beam; and a motor that drives a mirror so that a predetermined range in which a head-mounted display is present is scanned with the laser beam; wherein the head-mounted display receives the laser beam, detects a position of the head-mounted display in the predetermined range according to a reception result, and displays an image matching the position.
Fig. 1 Watanabe et al. discloses a display orientation (paragraph 0002) detecting system comprising: a control circuit (23) ; an illuminator  (laser diode 11, 12, 13 ) that emits a laser beam (17 from 16 ); and a motor ( 120, paragraph 0091) that drives a mirror (103; paragraph 0048) so that a predetermined range in which a head-mounted display (paragraph 0002)  is present is scanned with the laser beam (17); wherein the head-mounted display (paragraph 0002)  receives the laser beam (17), detects  (101) a position of the head-mounted display (paragraph 0002) in the predetermined range (see Fig. 5) according to a reception result (paragraph 0064 ) , and displays an image matching the position (paragraph 0064).
It is obvious before the effective filing data of claimed invention of one ordinary skill in the art to which the claimed invention pertains to implement detection motor control circuit (Rohrer et al. combined with Izaka as applied to claim 6) in an environment of image displaying system taught by 

Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/15/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845